Citation Nr: 0837706	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to January 1, 1997 for 
reinstatement of a 10 percent disability evaluation for 
service-connected osteomalacia of the right knee with Osgood 
Schlatter and degenerative osteoarthritis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Friend


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1975 to November 1977.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The matter was 
originally before the Board on appeal from an October 2004 
rating decision of the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO) that assigned a 10 
percent rating to the service-connected right knee 
disability, effective from October 6, 2003.  A March 2005 RO 
determination granted an effective date of January 1, 1997 
for the assignment of the 10 percent rating for the right 
knee disability.  In December 2006, the veteran appeared 
before the undersigned at a Travel Board hearing at the RO.  
A transcript of this hearing is of record.  At the hearing, 
the veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  In a decision issued 
in July 2007, the Board denied the veteran's claim for an 
effective date prior to January 1, 1997.  The veteran 
appealed that decision to the Court.  In May 2008, the Court 
issued an order that vacated the July 2007 Board decision and 
remanded the matter on appeal for readjudication consistent 
with the instructions outlined in the May 2008 Joint Motion 
by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Joint Motion alleges that VA did not meet its duty to 
assist the veteran pursuant to 38 U.S.C.A. § 5103A (West 
2002).  During the course of the veteran's appeal, his claims 
folder was lost and had to be rebuilt from VA computer 
records.  In circumstances where the veteran's service 
treatment records or other pertinent records are unavailable 
through no fault of the claimant, VA has a well-established 
heightened duty to assist the veteran in the development of 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).
The record shows that VA suspended the veteran's compensation 
benefits for his right knee disability because his 
whereabouts were unknown.  A search of recent payment history 
and VA computer records revealed that payments had been 
suspended January 1, 1997; however, an audit of VA payment 
records prior to January 1998 could not be completed.  A 
February 2005 VA email indicates that the U.S. Department of 
Treasury's (Treasury) "PACER" information system goes back 
to 1997 and any records earlier than that would have to be 
looked up manually; it was also noted that Treasury probably 
did not have records prior to 1989.  The VA employee who 
wrote the email stated that she did not "know if we (VA) 
should ask [Treasury to complete a manual search] or if they 
have the manpower to do it."  The record is unclear 
regarding whether VA followed up with Treasury to determine 
whether it could complete a manual search.  The Joint Motion 
alleges that payment records prior to 1997 would be relevant 
to the veteran's claim and that further efforts to attempt to 
obtain these records are necessary to ensure that VA 
satisfies its duty to assist.  See 38 U.S.C.A. § 5103A(b)(3). 

Accordingly, the case is REMANDED for the following:

1. Contact the U.S. Department of Treasury 
to determine whether a manual search of 
Treasury records prior to 1997 can be 
completed, and, if so, how far back (in 
years, e.g. to 1977) such search can be 
done.  If a manual search is possible, ask 
Treasury to complete this search of its 
records to determine whether the veteran 
was receiving VA compensation payments at 
any time prior to January 1, 1997.  

2. Undertake any other development 
suggested by the development ordered 
above.

3. Re-adjudicate the claim.  If it remains 
denied, issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




